Title: From John Adams to Benjamin Waterhouse, 1 July 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir,
Quincy July 1st. 1813

The report that John Quincy Adams has written to his father, or any one else that “the war which the United States has declared, and is waging against England is in his opinion unjust and unnecessary;” whether fabricated in Halifax or Boston is altogether groundless.
Mr Quincy’s resolve is slacking.
Louis 14th Fistula drained his brain of vapours. Vide Talk of a tub.
You have not acknowledged the recipt of the book I sent you  on the history of the Navy. It is the mighty thing of more importance than both of us, which I threatened to send you. I hold the Navy in high honour; let Mr Quincy, and his friends, resolve what they please.
The independent Whig perseveres in spite of Sparticus & Robadil. When will Cutts’s promise be performed
I see no impropriety in asking for your letters to Rush. I shall not

John Adams